U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-191063 WINHA INTERNATIONAL GROUP LIMITED (Name of Registrant in its Charter) Nevada 47-2450462 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Yile Center, 5 Xinzhong Avenue, Suite 918 Shiqi District, Zhongshan, P.R. China 528400 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-760-8896-3655 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 17, 2015 Common Voting Stock: 49,989,500 WINHA INTERNATIONAL GROUP LIMITED QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2014 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – December 31, 2014and March 31, 2014 1 Consolidated Statements of Income and Other Comprehensive Income(Unaudited) - for the Three and Nine Months Ended December 31, 2014 and 2013 3 Consolidated Statement of Changes in Stockholders Equity (Unaudited)for the Nine Months Ended December 31, 2014 6 Consolidated Statements of Cash Flows (Unaudited) – for the Nine Months Ended December 31, 2014 and 2013 7 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 26 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II Other Information Item 1. Legal Proceedings 32 Items 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 33 WINHA INTERNATIONAL GROUP LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) December 31, March 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - Other accounts receivable-external Inventory Prepaid expenses Total current assets Non-current assets Fixed assets, net Intangible assets, net Website Total non-current assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements 1 WINHA INTERNATIONAL GROUP LIMITEDAND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) December 31, March 31, (Unaudited) Current liabilities: Accounts payable-external $ $ Advance from customers Deferred revenue - Taxes payable - Accrued liabilities and other payables Loan from shareholders - Total current liabilities Stockholders’ equity: Common stock, $0.001 par value per share, 200,000,000 shares authorized; 49,989,500 shares issued and outstanding as of December 31, 2014 and March 31, 2014 Additional paid-in capital Statutory reserve - Retained earnings (deficit) ) Other comprehensive (loss) ) ) Stockholders’ equity before noncontrolling interests ) Noncontrolling interests - Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ S 486,646 See accompanying notes to the consolidated financial statements 2 WINHA INTERNATIONAL GROUP LIMITEDAND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN U.S.$) For the three months ended December 31, For the nine months ended December 31, April 15, 2013 (inception) through December 31, 　 Revenues $ Cost of revenue Gross profit Operating expenses Selling and marketing General and administrative Total operating expenses Income (loss) from operations ) ) Other income (expense) Othernon-operating income 52 52 Other non-operating (expenses) Total other (expense) See accompanying notes to the consolidated financial statement. 3 WINHA INTERNATIONAL GROUP LIMITEDAND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN U.S.$) (CONTINUED) For the three months ended December 31, For the nine months ended December 31 April 15, 2013 (inception) through December 31 　 Income (loss) before provision for income taxes $ $ ) $ $ ) Provision for income taxes - - Net income (loss) ) ) Noncontrolling interests - ) - ) Net income (loss) attributable to common stockholders $ $ ) $ $ ) Earnings (loss) per common share, basic and diluted $ $ ) $ $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements 4 WINHA INTERNATIONAL GROUP LIMITEDAND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN U.S.$) (CONTINUED) For the three months ended December 31, For the nine months ended December 31 April 15, 2013 (inception) through December 31 Comprehensive income (loss): Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustment ) Comprehensive income (loss) ) ) Comprehensive (loss) attributable to noncontrolling interests - ) - ) Comprehensive income (loss) attributable to common stockholders $ $ ) $ $ ) See accompanying notes to the consolidated financial statements 5 WINHA INTERNATIONAL GROUP LIMITEDAND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED DECEMBER 31, 2014(UNAUDITED) (IN U.S.$) Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Other Comprehensive (loss) Statutory Reserve Fund Noncontrolling Interests Total Balance, March 31, 2014 $ $ $ ) $ ) $
